DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Notice of Allowance is in response to Applicant’s filing on 5/9/2022 in which the allowable subject matter of the dependent claims was incorporated into the independent claims. Claims 1-15 were originally pending of which claim 15 was canceled and claims 1-14 were amended. Thus, claims 1-14 are currently pending.

Allowable Subject Matter
Claim 1-14 are allowed. The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application. In this regard, it is noted that applicants’ amendments and arguments submitted on 5/9/2022 incorporated the previously identified allowable subject matter into the independent claims overcome the previous rejections.
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims. All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN LEONG whose telephone number is (571)272-3396. The examiner can normally be reached Monday - Friday from 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN OLSZEWSKI can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.L./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NAVID Z. MEHDIZADEH/Primary Examiner, Art Unit 3669